ACCEPTED
                                                                                  14-15-00286-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              4/1/2015 4:05:07 PM
                                  14-15-00286-CV                             CHRISTOPHER PRINE
                                                                                           CLERK

                                   NO.
                       ___________________________
                                                                  FILED IN
                                                           14th COURT OF APPEALS
                                     IN THE                   HOUSTON, TEXAS
                                                            4/1/2015 4:05:07 PM
                       _______ COURT OF APPEALS            CHRISTOPHER A. PRINE
                                                                    Clerk

                             At Houston, Texas

    In Re Joiner Bay Estate, LLC, Carl Joiner and Colene Joiner, Relators.

                       ___________________________

 Original Proceeding for Writ of Mandamus to the 334th Judicial District
Court of Harris County, Texas; Cause No. 2011-40057, the Honorable Judge
                        Grant Dorfman, Presiding
                     ___________________________

            RELATORS’ EMERGENCY MOTION FOR STAY
                  ___________________________


Jerry Hacht
State Bar of Texas No. 09367365
4808 Gibson Street, Suite 400
Houston, Texas 77007
Telephone: (713) 554-3025
Facsimile: (713) 554-3026
Trialatt@aol.com

Counsel for Relators
      Pursuant to Texas Rule of Appellate Procedure 52.10, Relators Joiner Bay

Estate, LLC, Carl Joiner, and Colene Joiner ask this Court for an emergency stay

of all proceedings in Cause No. 2011-40057, in the 334th Judicial District Court of

Harris County, Texas, and for good cause would show the Court as follows:

                               A. INTRODUCTION

      Relators Joiner Bay Estate, LLC, Carl Joiner, and Colene Joiner (“Relators”)

have filed a Petition for Writ of Mandamus (“Petition”) concurrently with this

Emergency Motion for Stay of Proceedings. Relators seek mandamus review of

two orders entered by the Honorable Judge Grant Dorfman of the 334th Judicial

District Court of Harris County, Texas (“Trial Court”), which purport to grant a

New Trial in the Proceedings Below and allow additional discovery on a sanctions

motion (“the Sanctions Orders”).

      As outlined in Relators’ Petition, the Sanctions Orders are an abuse of

discretion because the trial court’s plenary jurisdiction expired before the entry of

such orders. On November 24, 2014, the trial court signed an Order of Dismissal

with Prejudice based on the settlement agreement entered into by the parties. On

December 24, 2014, Plaintiff William King filed a Motion for New Trial that did

not seek a new trial but instead sought additional discovery to pursue a sanctions

motion that had previously been litigated and overruled. On February 6, 2014, the

trial court entered an order setting aside the dismissal, and on March 25, 2015,


                                          1
entered an order granting King’s Motion for New Trial. The trial court’s March

25, 2015 order directs the parties to engage in discovery on the sanctions issue,

including submitting documents for an in camera review by the Court in order to

resolve any assertions of attorney-client privilege.     These settings have the

potential to significantly harm Relators as they may be required to turn over

privileged documents, yet a stay of these proceedings while this Court considers

Relators’ Petition would have little if any impact on King. Relators therefore seek

to have the trial court proceedings stayed pending the decision of this Court on

Relators’ Petition.

                       B. ARGUMENT & AUTHORITIES

      A party may move to stay the underlying proceedings or for other temporary

relief pending the appellate court’s determination of an original proceeding. Tex.

R. App. P. 52.10(b).

      The order granting the new trial, which just ordered the reopening of

discovery, will result in irreparable harm to each Relator. The order can result in

privileged documents being produced. Moreover, it will result in additional time

and expense on behalf of Relators to explore an issue when King has already been

afforded three opportunities to investigate and litigate. King, through his Motion

for Sanctions and Motion to Reopen Discovery and For an Evidentiary Hearing on

Defendant’s Motion for Sanctions was given the opportunity to present his


                                         2
concerns through multiple rounds of briefing and hearings on April 4, 2014,

November 24, 2014 and again on February 6, 2015. Further, Relators should not

have to comply with an order that was issued after the expiration of the trial court’s

plenary jurisdiction.

      This Court’s grant of an immediate stay is necessary to temporarily relieve

the Relators from compliance with these orders, maintain the status quo, and

preserve the Court’s jurisdiction while it reconsiders the merits of the original

proceedings. At a minimum, these proceedings should be abated until this Court

rules on Relators Petition.

                                    C. PRAYER

      WHEREFORE, PREMISES CONSIDERED, Relators respectfully pray that

this Court grant emergency relief staying all proceedings in Cause No. 2011-

40057, in the 334th Judicial District Court of Harris County, Texas until such time

as the Court has had an opportunity to address the merits of the claims stated in

Relators’ Petition for Writ of Mandamus and for any other relief to which Relators

may show themselves justly entitled.

                                       Respectfully submitted,

                                       s/Jerry Hecht

                                       JERRY HECHT
                                       State Bar of Texas No. 09367365
                                       4808 Gibson Street, Suite 400

                                          3
Houston, Texas 77007
(713) 554-3025
(713) 554-3026 {Fax}
Trialatt@aol.com
Counsel for Relators




  4
                            Certificate of Compliance

      I hereby certify that, in accordance with Tex. R. App. P. 52.10(a), all parties
were notified by facsimile and or telephone on April 1, 2015, that this Emergency
Motion for Stay was being filed.

      This brief was prepared using Microsoft Word. Relying on the word count
function in that software, I certify that this brief contains 626 words (exclusive of
the caption, identity of the parties and counsel, table of contents, index of
authorities, statement of the case, statement of the issues, signature, proof of
service, certificate of compliance, and certificate of service.

       I certify under penalty of perjury under the laws of the State of Texas that
the foregoing is true and correct. Executed in Houston, Texas on April 1, 2015.

                                             s/Jerry Hecht




                                         5
                              Certificate of Service

      The undersigned counsel of record certifies that a true copy of this
instrument was served in accordance with Rule 9.5 of the Texas Rules of Appellate
Procedure on each party or that party’s lead counsel on April 1, 2015, as follows:

Richard P. Hogan, Jr.
Jennifer Bruch Hogan
HOGAN & HOGAN
Pennzoil Place
711Louisiana, Suite 500
Houston, Texas 77002
By United States Mail

Larry D. Eastepp
State Bar No. 06361750
5300 Memorial Drive, Suite 1000
Houston, Texas 77006
Telephone: 713-255-3388
Facsimile: 888-475-5152
larry@eastepplaw.com
By United States Mail

The Honorable Grant Dorfman
Judge, 334h Judicial District Court (Harris County, Texas)
201 Caroline, 14th Floor
Houston, Texas 77002
By United States Mail

                                      s/Jerry Hecht




                                        6
                         Exhibit A

Trial Court’s Order on Pending Motion, entered March 25, 2015
                                                          Cause No. 2011-40057

JOINER BAY ESTATE, L.L.C., et als.                                  §        IN THE DISTRICT COURT
                                                                    §
v.                                                                  §        HARRIS COUNTY, TEXAS
                                                                    §
WILLIAM E. KING, et als.                                            §        334TH JUDICIAL DISTRICT


                                                        ORDER ON PENDING MOTIONS               ~
       ON THIS DAY the Court considered the Motion for New
                                                                                       'T12~@
                                                                                       ~· and      the Motion to

Reopen Discovery and for an Evidentiary Hearing on                               Defeo~ Motion     for Sanctions

("Motion to Reopen"), both filed by defendant William E. K~~he above-styled case. Upon

consideration of same, the responses and replies relating th~o, and the arguments of counsel
                                                         o~
and evidence submitted therewith, the Court hereby ord~e following:

          •    Defendant's Motion for New Trial                     j~~by GRANTED;
                                                                    ~
          •    Defendant's Motion to                      Reope~o GRANTED;
          •    The parties are directed                      t~nfer
                                                    regarding the documents and
               other discovery requeste~ Paragraphs 7 and 8 of the Motion to
               Reopen. The parti~e       , ttempt to reach agreement on (i) which
               requested documen        any, will be produced by agreement, (ii)
               which documents . l be submitted for in camera review by the
               Court in order t~solve any assertions of attorney-client privilege
               or work prod~tbtection, (iii) a deposition schedule; and (iv) a
               date for theo~nons hearing;

          •    Any di$~ry or scheduling matters as to which the parties cannot
               agre~ ~ be briefed for submission or oral hearing, as desired,
               wi~he next thirty (30) days.
                   ©
      It is so~ERED.
              ~--                          44
      SIGNED this               is                day of                               2015.



                  FILED
                   Chrts OanleJ
                        Orstrlct Clerk

        nme:...
                     MAR 2 5 2015
               -fffiaa"1rr1i8aC:co;;;:;u::on~=-.-.r.~
                             ••-.--
        BY.______-Oo~ep~u~;::--------